Citation Nr: 0731786	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  06-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pre-tibial edema, 
left leg, and pre-tibial edema, right leg, originally claimed 
as "Fort Bragg Fever."

2.  Entitlement to service connection for a thoracic 
arachnoid cyst, claimed as secondary to or manifested by pre-
tibial edema.

3.  Entitlement to service connection for a heart disorder, 
claimed as heart rate increases.

4.  Entitlement to service connection for progressive 
myelopathy, to include disturbed gait and nerves, as 
secondary to thoracic arachnoid cyst.

5.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1968.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in July 
2006 and issued to the veteran in August 2006 by the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran perfected timely 
substantive appeal in December 2006.  

The veteran requested a Board hearing.  The requested hearing 
was conducted by the undersigned Veterans Law Judge in July 
2007.  During his hearing, the veteran, in essence, withdrew 
his claim for service connection for "Fort Bragg fever," 
explaining that that was simply a lay term that had been 
applied to refer to his pre-tibial edema.  He further 
explained that he was not seeking separate service connection 
for pre-tibial edema of each leg.  The withdrawal of the 
separate claim for service connection for Fort Bragg fever is 
valid, and that claim is no longer before the Board.  The 
issues on appeal are more accurately described as listed by 
the Board on the title page of this decision.  

Following his hearing, the veteran submitted additional 
evidence to the Board, consisting primarily of memorabilia 
and a passport.  The veteran provided a written waiver of his 
right to have this evidence considered by the agency of 
original jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (2007).  
Appellate review may proceed 


FINDINGS OF FACT

1.  The veteran does not currently manifest pre-tibial edema.

2.  The preponderance of the medical evidence establishes 
that pre-tibial edema treated in service did not caused the 
development of an arachnoid cyst of the spinal cord and was 
not a manifestation of incurrence or aggravation of an 
arachnoid cyst in service.  

3.  There is no medical evidence that the veteran currently 
has a heart disorder manifested by a heart rate increase.  

4.  Since service connection has not been awarded for a 
thoracic arachnoid cyst, the law does not authorize service 
connection for progressive myelopathy attributed to a 
thoracic arachnoid cyst.

5.  The veteran has not been awarded service connection for 
any disability, so the regulation which authorizes total 
disability compensation when a veteran is unemployable as a 
result of service-connected disabilities is not applicable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pre-tibial edema, 
left leg, or pre-tibial edema, right leg, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  A thoracic arachnoid cyst was not incurred in or 
aggravated during the veteran's service, including as 
secondary to or manifested by pre-tibial edema.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).

3.  The criteria for service connection for a heart disorder, 
claimed as heart rate increases, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

4.  The criteria for service connection for progressive 
myelopathy, to include disturbed gait and nerves, as 
secondary to thoracic arachnoid cyst, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

5.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that pre-tibial edema for which he was 
treated in service was a manifestation that he incurred or 
aggravated an arachnoid cyst, which has resulted in 
progressive myelopathy, in service.  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO issued to the veteran in January 
2006.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) informing the veteran specifically to submit 
any evidence in his possession that was relevant to his 
claims.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claims for service connection denied in this decision, 
because no disability rating or effective date for service 
connection will be assigned.  Proceeding with the appeals at 
this time does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and a private medical statement of opinion, 
and the veteran's testimony at his hearing before the Board 
are of record.  Additionally, the veteran was afforded VA 
examinations in connection with his claims.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Criteria governing entitlement to service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.  Service connection may be 
granted when a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and medical evidence relates the 
symptomatology to the veteran's present condition.  38 C.F.R. 
§ 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. § 
3.303(c).  Service connection may be granted for congenital 
diseases if the evidence indicates that the disease in 
question was incurred in or aggravated by service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

There can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. §§ 
1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992)

1.  Entitlement to service connection for pre-tibial edema

The service medical records establish that the veteran was 
treated for pre-tibial edema in service, beginning in October 
1965, about 18 months after his induction into service.  He 
was evaluated by medical providers several times in October 
1965 and November 1965.  Diuril, a diuretic medication, was 
prescribed.  The edema, and continued use of Diuril, was 
noted in December 1965 and in January 1966.  No further 
notation regarding the presence of edema or the use of Diuril 
was noted thereafter during service.  The veteran's February 
1968 separation examination describes the veteran's heart, 
vascular system, and lower extremities as normal, and there 
is no reference to edema in the lower extremities or use of 
any medication to control edema either in the medical history 
completed by the veteran or the medical history completed by 
the medical provider as part of that separation examination.

In January 1998, the veteran underwent laminectomy at T5-T8 
for removal of a right dorsal arachnoid cyst.  In November 
2004, the veteran's treating physicians determined that he 
had multiple arachnoid cysts, including a cyst at the 
cervicomedullary junction.  In December 2004, the veteran 
underwent drainage of a cervicothoracolumbar arachnoid cyst 
was drained and placement of a subarachnoid pleural shunt.  
Neither the January 1998 treatment notes nor the November 
2004 surgical evaluation notes reflect that pre-tibial edema 
was noted, and there is no notation in the veteran's listed 
medications that he was using Diuril or other diuretic to 
control edema at the time of November 2004 pre-surgical 
evaluation.  

The veteran reports that he has had no further pre-tibial 
edema since he underwent the November 2004 surgical 
procedure.  In a statement dated in December 2005, Paul 
Mazzeo, MD, opined that it was plausible that the leg edema 
the veteran developed during service was the first 
manifestation of a thoracic arachnoid cyst, given the 
resolution of the symptoms following surgery.  

The veteran's current clinical records establish that he 
currently has no pre-tibial edema.  The examiner who 
conducted VA examination in November 2006 confirmed that 
there was no edema in the veteran's lower extremities.  

The evidence of record, including Dr. Mazzeo's December 2005 
statement and the report of the November 2006 VA examination 
establish that the veteran does not currently have pre-tibial 
edema.  Regardless of the fact that the veteran was treated 
for that symptom in service, the law does not authorize 
service connection for a disorder unless there is a current 
disability related to the disorder.  As the veteran does not 
manifest pre-tibial edema currently, the Board has no 
authority to award service connection for pre-tibial edema.  

The preponderance of the evidence establishes that pre-tibial 
edema is not present.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
pre-tibial edema, in the absence of any medical evidence that 
the veteran has a current disability manifested by pre-tibial 
edema, must be denied.  

2.  Claim for service connection for a thoracic arachnoid 
cyst, including as secondary to or manifested by pre-tibial 
edema

As noted above, the veteran was treated in service for pre-
tibial edema from October 1965 through January 1966, although 
there was no further notation regarding the presence of edema 
or the use of Diuril in the service medical records or in the 
service separation examination thereafter.  However, the 
veteran has stated and testified that the edema continued 
throughout his service, and thereafter, until December 2004, 
when he underwent placement of a subarachnoid pleural shunt, 
although the veteran stated that there was some improvement 
(less edema) following a January 1998 T5-T8 laminectomy.  

Post-service clinical records reflect that a diagnosis of 
hydrocephalus was assigned in about 1982, approximately 15 
years after the veteran's service discharge in 1968.  For 
purposes of information only, and without reliance thereon, 
the Board notes that hydrocephalus is a condition marked by 
excessive accumulation of cerebrospinal fluid resulting in 
dilation of the cerebral ventricles and raised intracranial 
pressure.  Stedman's Medical Dictionary 839 (27th ed. 2000).

In January 1998, the veteran sought medical evaluation 
because of weakness in the lower extremities, among other 
symptoms.  A thoracic MRI revealed an arachnoid cyst at T4 to 
T8, and the veteran underwent laminectomy at T5-T8, and 
removal of a right dorsal arachnoid cyst.  For purposes of 
information only, and without reliance thereon, the Board 
notes that an arachnoid cyst is a fluid-filled cyst lined 
with arachnoid membrane, usually congenital in origin.  The 
arachnoid membrane is a fibrous membrane forming the middle 
of the three coverings of the central nervous system, 
tenuously attached to the external, adjacent, dural membrane; 
there is no naturally occurring space at the dura-arachnoid 
interface.  Stedman's Medical Dictionary 188-119, 445-446 
(27th ed. 2000).  The veteran had relief of symptoms for 
about 6 months, then he began to complain of feeling as 
though he had gained 30 to 40 pounds in his thighs.  An MRI 
of the thoracic spine conducted in September 2003 disclosed 
no evidence of spinal stenosis or recurrent arachnoid cysts.  
There was moderate obstructive hydrocephalus.  

By November 2004, the veteran was complaining of progressive 
myelopathy, with balance problems while walking.  A computed 
tomography myelogram revealed a collection of multiple 
cerebrospinal fluid arachnoid cysts across the thoracolumbar 
area, most pronounced at the thoracolumbar junction.  In 
November 2004, the veteran's treating physicians determined 
that he had multiple arachnoid cysts, including a cyst at the 
cervicomedullary junction.  In December 2004, the veteran 
underwent intradural exposure of the spinal cord so that 
cord, which had become tethered due to arachnoiditis, could 
be untethered, and a cervicothoracolumbar arachnoid cyst was 
drained.  A subarachnoid pleural shunt was placed behind the 
posterior longitudinal ligament down to the L4 space.  The 
veteran reports that he had had no further pre-tibial edema 
since this surgical procedure.  

In a statement dated in December 2005, Paul Mazzeo, MD, 
opined that it was plausible that the leg edema the veteran 
developed during service was the first manifestation of a 
thoracic arachnoid cyst, given the resolution of the symptoms 
following surgery.  

The examiner who conducted VA examination in November 2006 
confirmed that there was no edema in the veteran's lower 
extremities.  The veteran's lower extremity strength and 
sensory responses were normal, except that left ankle 
dorsiflexion was weak.  

The VA examiner opined that the disappearance of pre-tibial 
edema at the time of placement of the arachnoid fluid shunt 
was coincidental.  The examiner stated that there was no 
medical logic which would connect the tibial edema to the 
veteran's spinal cysts.  The examiner explained that edema in 
the lower extremities would be related to the vascular system 
rather than the neurological system.  The examiner provided a 
specific opinion that the arachnoid cysts were not caused by 
the pre-tibial edema and were not a result of the pre-tibial 
edema, nor was the pre-tibial edema caused by or a result of 
the arachnoid cysts.  The examiner also stated that he saw no 
clinical reason to suspect that the arachnoid cysts were 
present while the veteran was in service, since the cysts 
were not clinically diagnosed until more than 30 years later.  

The veteran has one medical opinion which is favorable to a 
finding that a thoracic arachnoid cyst was present in 
service, based on the provider's opinion that pre-tibial 
edema noted in service was related to such a cyst.  However, 
the opinion is only weakly favorable to the veteran's claim, 
as the opinion stated only that such a relationship was 
"plausible," and explained only that the opinion as to 
"plausibility" of the relationship was based on 
disappearance of the symptoms of pre-tibial edema at the time 
of the placement of the pleural shunt to drain cerebrospinal 
fluid to the lungs.  Service connection may not be based on a 
resort to speculation or a remote possibility.  See 38 C.F.R. 
§ 3.102; Morris v. West, 13 Vet. App. 94 (1999) (statement 
that veteran was "possibly" suffering from schizophrenia 
deemed speculative); Blum v. West, 12 Vet. App. 185, 1 86-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In this case, the Dr. Mazzeo 
apparently based his 2005 opinion on the veteran's report 
that he had pre-tibial edema continuously after service up 
tot he time of surgery.  The Board notes, however, that there 
are no clinical records associated with the claims file which 
support this aspect of the history provided by the veteran.

The use of the word "plausible" makes Dr. Mazzeo's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may'' also 
implies "may or may not" and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative).

In contrast, the VA examination provided a clear explanation 
for his opinion that the disappearance of edema at the time 
of placement of the arachnoid fluid shunt was only 
coincidental.  The VA examiner's opinion that the vascular 
system symptom was unrelated to a neurological system 
disorder is very persuasive, and therefore that opinion is 
assigned greater weight and probative value than the 
speculative opinion by Dr. Mazzeo.  

Since greater weight is assigned to the November 2006 medical 
opinion than to the December 2005 medical opinion, the 
preponderance of the evidence establishes that pre-tibial 
edema treated in service was not a manifestation of an 
arachnoid cyst.  There is no other medical evidence or 
opinion to support a claim that one or more arachnoid cysts 
were present in service, or, if present prior to service, 
were incurred in service.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for a thoracic arachnoid 
cyst must be denied.  

3.  Entitlement to service connection for a heart disorder 
with increased heart rate

A June 2000 favorable decision from the Social Security 
Administration (SSA) discusses several of the veteran's 
clinical disorders, but does not discuss an increased heart 
rate.  Clinical records associated with the SSA decision, 
including records of inpatient hospitalization in February 
1999 for transurethral resection of the prostate, are devoid 
of reference to tachycardia or an increased heart rate.  

Private clinical records dated from 1997 through 2006 are 
devoid of discussion or diagnosis of an increased heart rate 
or tachycardia.  At the time of November 2004 evaluation for 
surgery, the veteran was noted to have no cardiac disorder 
other than hypercholesterolemia (high cholesterol).  March 
2006 private clinical notes reflect that the veteran 
complained about tachycardia, "but not in any particular 
context."  No diagnosis related to that compliant was 
assigned.  

In August 2006, the veteran submitted a statement which 
appears to be from Arthur Charmatz, M.D.  The statement 
indicates that the veteran has complained of both chest pain 
and a rapid heart beat, and that electrocardiograms (ECGs), 
stress tests, and Holter monitoring have been conducted to 
determine the cause of those complaints.  However, the 
tachycardia has not been objectively documented, nor has the 
cause for the chest pain, the statement indicates.  This 
statement is essentially unfavorable to the veteran, as it 
indicates that subjective complaints of an increased heart 
rate has not been objectively confirmed, and no diagnosis has 
been assigned for that compliant.  

The veteran has not submitted any objective clinical evidence 
that he has a current cardiac or vascular disorder manifested 
by an increased heart rate.  Regardless of the fact that the 
veteran complained of an increased heart rate in service, the 
law does not authorize service connection for a disorder 
unless there is a current disability related to the disorder.  
As there is no objective medical observation of an increased 
heart rate and no medical diagnosis has been assigned for an 
increased heart rate, the Board has no authority to award 
service connection for an increased heart rate.  

The preponderance of the evidence establishes that there is 
no medical diagnosis of any disability related to a rapid 
heart beat.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
a rapid heart beat, in the absence of any medical evidence 
that the veteran has a current disability manifested by that 
symptom, must be denied.  

4.  Claim for service connection for progressive myelopathy 
as secondary to thoracic arachnoid cyst

Service connection shall be awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In this case, the 
veteran contends that myelopathy is due to a service-
connected thoracic arachnoid cyst.  The medical evidence, 
such as the December 2005 opinion from Dr. Mazzeo, relates 
progressive myelopathy to a previously-treated thoracic 
arachnoid cyst.  However, as the Board has determined that 
service connection is not in order for the thoracic arachnoid 
cyst, the appeal for service connection for the progressive 
myelopathy which is secondary to that cyst must also be 
denied.  There is no legal basis for entitlement to service 
connection for a secondary disorder, where service connection 
is not in effect for the primary disorder.  This claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

5.  Claim for TDIU

VA regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  

In this case, however, the veteran has not been awarded 
service connection for any disorder.  Since service 
connection is not in effect for any disability, there is no 
legal basis for entitlement to TDIU, since the compensation 
for unemployability is based only unemployability related to 
service-connected disability.  As there is no current 
service-connected disability, there is legal basis upon which 
to award TDIU.  The claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for service connection for pre-tibial edema, left 
leg, and pre-tibial edema, right leg, is denied.

The appeal for service connection for a thoracic arachnoid 
cyst, claimed as secondary to or manifested by pre-tibial 
edema, is denied.

The appeal for service connection for a heart disorder, 
claimed as heart rate increases, is denied.

The appeal for service connection for progressive myelopathy, 
as secondary to thoracic arachnoid cyst, is denied.

The appeal for TDIU is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after 
a notice of disagreement has been filed with respect to 
your case, provided that the notice of disagreement was 
filed on or after June 20, 2007.  See Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. 
L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of 
disagreement was filed before June 20, 2007, an attorney 
or accredited agent may charge fees for services, but only 
after the Board first issues a final decision in the case, 
and only if the agent or attorney is hired within one year 
of the Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided with 
respect to proceedings before a court.  VA cannot pay the 
fees of your attorney or agent, with the exception of 
payment of fees out of past-due benefits awarded to you on 
the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in 
order to implement the provisions of the new law.  More 
information concerning the regulation changes and related 
matters can be obtained at  http://www1.va.gov/OGC (click 
on "Accreditation and Recognition of Service 
Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business loan.  
For more information, read section 5904, title 38, United 
States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


